IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-82,324-01


                      EX PARTE MILYN ALEAHA PIERCE, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 14-05-05273-CR IN THE 9TH DISTRICT COURT
                          FROM MONTGOMERY COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of a

controlled substance and sentenced to six months’ imprisonment. She did not appeal her conviction.

        Applicant contends that newly discovered laboratory analysis in this case reflects that she did

not possess a controlled substance.

        Applicant’s claim is supported by the habeas record. Applicant is entitled to relief. Ex parte

Mable, ___ S.W.3d ___, No. WR-81,358-01(Tex. Crim. App. delivered September 17, 2014).
                                                                                                  2

       Relief is granted. The judgment in Cause No. 14-05-05273-CR in the 9th District Court of

Montgomery County is set aside, and Applicant is remanded to the custody of the Sheriff of

Montgomery County to answer the charges as set out in the indictment. The trial court shall issue

any necessary bench warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.

Delivered: November 26, 2014
Do not publish